 
Exhibit 10.12(b)
 
SECOND AMENDMENT TO
 
LICENSE AGREEMENT
 
This Second Amendment to License Agreement (the “Second Amendment”) is made and
entered into by and between Rodan & Fields, LLC (“Licensee”) and Helix BioMedix,
Inc. (“Licensor”) and amends that certain License Agreement dated as of August
27, 2008, as amended (the “Agreement”). Capitalized terms included in this
Second Amendment and not otherwise defined herein have the meanings given to
them in the Agreement.


1. 
Amendment.



Section 10.2 of the Agreement is hereby amended and restated in its entirety as
follows:


10.2        This Agreement will remain in effect for four (4) years from the
Effective Date above unless terminated pursuant to this Section 10 or Section
6.1. This Agreement will automatically renew for successive one-year terms
unless (i) Licensee provides notice of termination to Licensor at least 60 days
before the end of the then-current term; or (ii) Licensor provides notice of
termination to Licensee at least 180 days before the end of the then-current
term.


2. 
Force and Effect.



The remainder of the Agreement is not amended hereby and shall remain in full
force and effect. The parties hereby ratify and confirm the terms and conditions
of the Agreement, as amended by this Second Amendment.
 
IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
by their duly authorized representatives as of the date first set forth above.
 

 LICENSEE:   LICENSOR:                RODAN & FIELDS, LLC   HELIX BIOMEDIX, INC.
                          By:
/s/ Susan Vandegrift
  By: 
/s/ Robin L. Carmichael    
  Name:
            Susan Vandegrift 
  Name: 
             Robin L. Carmichael 
  Title:
VP Finance & Administration
  Title:
Chief Operating Officer                                                      
  Date:               8/25/11      Date:               8/25/11        

 